03/26/2020



                                                                                   Case Number: DA 19-0553
       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 19-0553


MONTANA ENVIRONMENTAL INFORMATION CENTER, SAVE OUR
CABINETS, and EARTHWORKS,
Plaintiffs and Appellees,
      v.
MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY and
MONTANORE MINERALS CORP.,
Defendants and Appellants.



   GRANT OF MOTION FOR LEAVE TO FILE OVERLENGTH BRIEF



      Upon consideration of the unopposed motion by Plaintiffs and Appellees

Montana Environmental Information Center, Save Our Cabinets, and Earthworks

pursuant to Mont. R. App. P. 12(10) for leave to file an overlength response brief,

not to exceed 13,000 words, and for good cause shown, it is hereby ORDERED

that the motion is granted; and it is further ORDERED that Appellees may file an

expanded response brief not to exceed 13,000 words.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 26 2020